[Cite as Adams v. June, 2021-Ohio-168.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              PUTNAM COUNTY




BRETT L. ADAMS,
                                                         CASE NO. 12-20-04
       PLAINTIFF-APPELLANT,

       v.

LINDA JUNE,                                              OPINION

       DEFENDANT-APPELLEE.



                   Appeal from Putnam County Municipal Court
                         Trial Court No. 2019 SC I 00029

                                     Judgment Affirmed

                           Date of Decision: January 25, 2021



APPEARANCES:

        Brett L. Adams, Appellant
Case No. 12-20-04


WILLAMOWSKI, P.J.

       {¶1} Plaintiff-appellant Brett L. Adams (“Adams”) appeals the judgment of

the Small Claims Division of the Putnam County Municipal Court (“the trial court”),

alleging several errors with the trial court’s decision. For the reasons set forth

below, the judgment of the trial court is affirmed.

                           Facts and Procedural History

       {¶2} On December 9, 2019, Adams filed a complaint in small claims court,

alleging that Linda June (“June”) had hired him to perform several projects for her

and had failed to fully compensate him for this work. Doc. 1. He alleged that June

had paid him for a portion of his work but still owed him $2,259.64. Doc. 1. On

January 14, 2020, June filed a counterclaim. Doc. 4. She asserted that Adams was

“relieved of his duties [on] October 21, 2019 due to unfinished, unsatisfactory * * *

work * * *.” Doc. 4. June then alleged that Adams owed her $2,239.88 for services

she provided to him and for his unfinished work. Doc. 4. She also alleged that

Adams had hired her son to work for him. Doc. 4.

       {¶3} The trial was scheduled for January 22, 2020. Doc. 2, 5. At trial,

Adams testified on his own behalf. Doc. 9. June then presented the trial court with

sixteen pictures of the work that Adams had performed for her and called a witness

to testify on her behalf. Ex. 1-16. Doc. 9. After hearing the evidence, the trial court

found that Adams performed several projects for June for an agreed upon price of

$3,040.00. Doc. 9. The trial court then found that Adams had performed additional

                                         -2-
Case No. 12-20-04


work for June but that the parties had not agreed on a price to be paid for this

additional work. Doc. 9.

       {¶4} The trial court then concluded that Adams had not demonstrated that

June was liable to him for the additional work that he had performed and had not

established the value of this additional work. Doc. 9. Finding that June had already

paid Adams $3,110.00, the trial court determined that Adams was not entitled to

further compensation. Doc. 9. The trial court also concluded that June did not prove

her counterclaim. Doc. 9. Accordingly, the trial court determined that neither party

owed the other party any amount of money and ordered each party to pay the costs

of their respective claims. Doc. 9.

       {¶5} The appellant filed his notice of appeal on February 21, 2020. On

appeal, Adams raises the following four assignments of error:

                            First Assignment of Error

       [Adams w]as not notified until day of Court [that] Linda June had
       brought witnesses to court with her.

                           Second Assignment of Error

       [Adams w]as not shown the photos submitted to judge at hearing
       by Linda June.

                           Third Assignment of Error

       [The] Judge allowed Linda June-Appellee to state [that] I, Brett
       L. Adams, had hired her son to work for me.




                                        -3-
Case No. 12-20-04


                           Fourth Assignment of Error

       [The] Judge failed to award me, Brett L. Adams, my pay for all
       jobs done.

                             First Assignment of Error

       {¶6} Adams asserts that the trial court erred in allowing June to call witnesses

whose names had not been previously disclosed to Adams.

                                   Legal Standard

       {¶7} Discovery is the process by which the parties disclose information,

including many of the evidentiary materials or witnesses that the parties intend to

use at trial. See Black’s Law Dictionary (11th ed. 2019). However, “[d]iscovery in

small claims court is not a matter of right and it is not governed by the same formal

rules that apply to common pleas court.” Video Discovery, Inc. v. Passov, 8th Dist.

Cuyahoga No. 86445, 2006-Ohio-1070, ¶ 23. This is because small claims court

exists to allow individuals the opportunity to have “an informal, inexpensive and

expedited procedure without the usual delays engendered by * * * elaborate

discovery.” O’Connor v. Moore, 4th Dist. Adams No. 92-CA-525, 1993 WL 63453,

*4 (Mar. 2, 1993). See Civ.R. 1(C)(4); R.C. 1925.09.

       {¶8} Further, the Ohio Rules of Appellate Procedure govern the appeals

process. App.R. 1(A). Appellate Rule 16(A)(7) requires an appellant to cite to legal

authorities that that support his or her arguments. App.R. 16(A)(7). On appeal, an

appellant has the responsibility to prove that the trial court committed an error.


                                         -4-
Case No. 12-20-04


Shumate v. City of Gahanna, 10th Dist. Franklin No. 02AP-881, 2003-Ohio-1329,

¶ 6. The appellant cannot prove the trial court erred by “merely setting forth

conclusory statements” that claim the trial court erred. In re B.P., 9th Dist. Lorain

No. 14CA010531, 2015-Ohio-48, ¶ 10, citing App.R. 16(A)(7).              Instead, the

appellant needs to cite to legal authorities that demonstrate that the trial court

committed an error. App.R. 16(A)(7).

                                    Legal Analysis

       {¶9} In this case, Adams asserts that the trial court erred by allowing June to

call a witness that she did not disclose to Adams before the trial. Doc. 9. However,

Adams has not identified any legal rule that governs small claims court and indicates

that the trial court erred by allowing this witness to testify. See App.R. 16(A)(7).

For this reason, he has not carried the burden of proving that the trial court

committed an error in this regard. See Haldy v. Hoeffel, 3d Dist. Henry No. 7-19-

08, 2020-Ohio-975, ¶ 36, citing App.R. 12(A)(2). As a consequence, the first

assignment of error is overruled.

                            Second Assignment of Error

       {¶10} Adams argues that the trial court erred by not allowing him to see the

photos that were submitted to the trial court by June.

                                    Legal Standard

       {¶11} Under Appellate Rule 9(B), the appellant must “provide the [court of

appeals] with transcripts of the proceedings that are necessary to review the merits

                                         -5-
Case No. 12-20-04


of [the] appeal.” State v. Brown, 3d Dist. Marion No. 9-10-12, 2010-Ohio-4546, ¶

8, citing App.R. 9(B). The reason for this rule is that a court of appeals, in many

cases, needs to review “a trial transcript to verify whether” the trial court committed

the error that has been alleged by the appellant. Woodrum v. Wheel’s Outpost Motor

Sales, 6th Dist. Wood No. WD-86-46, 1987 WL 7065, *2 (Feb. 27, 1987).

       {¶12} A court of appeals “will not guess at * * * claims on appeal.” State v.

Stevenson, 9th Dist. Summit No. 24408, 2009-Ohio-2455, ¶ 21. For this reason, if

an appellant has not filed a transcript that is needed to verify whether the trial court

committed the alleged error, a courts of appeals is to presume that the trial court

acted properly. Knapp v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.

384, 385 (1980). Thus, when such a situation arises, the court of appeals “has no

choice but to * * * affirm” the decision of the trial court on that issue. Id.

                                    Legal Analysis

       {¶13} Adams asserts that the trial court did not allow him to view the pictures

submitted by June as exhibits at trial. However, to prevail in this appeal, Adams

must do more than claim that the trial court erred. As the appellant, Adams has the

responsibility to prove that the trial court committed an error. See Knapp at 199

(holding that “an appellant bears the burden of showing error by reference to matters

in the record.”). To prove this alleged error in this case, Adams needed to provide

us with a trial transcript so that we could verify that the trial court failed to allow

Adams to see these exhibits. See App.R. 12(A)(2); App.R. 16(A)(7).

                                          -6-
Case No. 12-20-04


         {¶14} However, Adams did not provide us with a copy of the trial transcript.1

In the absence of this transcript, Adams has not proven the trial court committed

this error. We cannot reverse a decision of the trial court without some proof that

an error occurred. See Knapp, supra, at 199. Since we cannot verify this error from

the trial transcript, we “ha[ve] no choice” but to conclude that this assignment of

error does not provide grounds to reverse the judgment of the trial court. Id. The

second assignment of error is overruled.

                                     Third Assignment of Error

         {¶15} Adams next argues that the trial court erred by allowing June to offer

testimony that conflicts with his allegations.

                                            Legal Standard

         {¶16} Since witnesses appear before the trial court, the trial judge is “able to

view the witnesses and observe their demeanor, gestures and voice inflections.”

Seasons Coal Co., Inc. v. City of Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273,

1276 (1984). Because witnesses do not appear before the court of appeals, the trial

court is better able to determine which witnesses and what parts of their testimony

are credible. Id. For this reason, if witnesses give conflicting testimony, the trial

court determines which testimony to believe. State v. Lawson, 3d Dist. Union No.

14-06-13, 2006-Ohio-5160, ¶ 24. Once the trial court has made this determination,


1
  Even if no trial transcript was available to be filed with this Court, we also note that Adams still did not
follow the procedures for such situations as provided in Appellate Rules 9(C) and 9(D). App.R. 9(C), (D).
See State v. Clark, 3d Dist. Wyandot No. 16-88-2, 1990 WL 7951, *1 (Jan. 19, 1990).

                                                     -7-
Case No. 12-20-04


a court of appeals is not to “substitute its own judgment for that of the [trial court].”

Id.

                                    Legal Analysis

       {¶17} In her counterclaim, June asserted that Adams hired her son to work

for him. Doc. 4. However, since we do not have a trial transcript, we cannot

determine whether June testified at trial that her son worked for Adams or whether

Adams gave conflicting testimony at trial regarding this alleged fact. See App.R.

9(B). We also cannot determine from the judgment entry whether the trial court

based its final decision, in any way, on the allegation that Adams hired June’s son.

Doc. 9.

       {¶18} However, even if we could verify from a trial transcript that there was

conflicting testimony as to this fact and that the trial court’s final decision in this

case was based on June’s testimony on this matter, this argument would still not

provide us with any legal grounds to reverse the judgment of the trial court. “The

vast majority of cases * * * involve * * * conflicting testimony * * *.” Tisdale v.

A-Tech Automotives Mobile Serv., 8th Dist. Cuyahoga No. 94308, 2010-Ohio-5244,

¶ 9. “The mere fact that there is conflicting testimony between the parties does not

nullify the trial court’s decision.” Id.

       {¶19} Further, when witnesses offer conflicting testimony, a court of appeals

is to defer to the trial court’s decision regarding which witness is to be believed.

Mercer Sav. Bank v. Sheeley, 3d Dist. Mercer No. 10-89-6, 1990 WL 167410, *1

                                           -8-
Case No. 12-20-04


(Oct. 26, 1990). For this reason, even if we had a copy of the trial transcript, this

court of appeals would not be in a position to find that Adams’s testimony was more

credible on this matter. Lawson, supra, at ¶ 24. Since Adams has not identified a

legal basis for us to reverse the judgment of the trial court in this argument, the third

assignment of error is overruled.

                             Fourth Assignment of Error

       {¶20} Adams argues that the trial court erred by deciding not to award him

the amount of money that he is allegedly owed.

                                    Legal Standard

       {¶21} Appellate Rule 16 provides the rules for briefs that are filed with a

court of appeals. App.R. 16. Under this rule, an appellant’s brief must include:

       An argument containing the contentions of the appellant with
       respect to each assignment of error presented for review and the
       reasons in support of the contentions, with citations to the
       authorities, statutes, and parts of the record on which appellant
       relies. * * *.

App.R. 16(A)(7). The “failure to cite any legal authority to support * * * arguments

that the trial court erred in some capacity renders [an] assignment of error a nullity

* * *.” (Emphasis removed.) State v. Moore, 3d Dist. Henry No. 7-19-01, 2019-

Ohio-2633, ¶ 12, citing App.R. 12(A)(2).

                                    Legal Analysis

       {¶22} While we are sympathetic to Adams’s claims, a court of appeals must

have a legal basis to reverse a trial court’s judgment. See Criblez v. Miller, 11th

                                          -9-
Case No. 12-20-04


Dist. Portage No. 1771, 1988 WL 37141, *1 (Mar. 31, 1988) (overruling an

appellant’s argument because it offered no “legal basis upon which to reverse the

trial court’s decision.”). In this assignment of error, Adams has alleged that the trial

court erred by failing to award him the funds he is allegedly owed. However, he

has not advanced any arguments or pointed to any legal authorities that would

support this assertion. See Mousa v. Saad, 2017-Ohio-7116, 95 N.E.3d 941, ¶ 46

(3d Dist.), citing App.R. 12(A) and App.R. 16(A)(7).

       {¶23} On appeal, the appellant has the burden of proving that the trial court

committed an error. Knapp, supra, at 199. An appellant cannot prevail by merely

claiming that the trial court erred. In re B.P., supra, at ¶ 10. Rather, the appellant

must cite to relevant legal authorities that “demonstrate error on the part of the trial

court.” Board of Trustees, Sugar Creek Tp. v. Crawford, 3d Dist. Allen No. 1-01-

130, 2002 WL 732129, *3 (Apr. 19, 2002), citing App.R. 16(A)(7). Since Adams

has not identified a legal basis for this court of appeals to reverse the trial court’s

judgment in this argument, the fourth assignment of error is overruled.

                                     Conclusion

       {¶24} Having found no error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Small Claims Division of the Putnam

County Municipal Court is affirmed.

                                                                  Judgment Affirmed

SHAW and ZIMMERMAN J.J., concur.

                                         -10-